ACCEPTED
                                                                                          03-15-00303-CV
                                                                                                  7655680
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/3/2015 11:01:55 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                            CASE NO. 03-15-00303-CV

                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                      IN THE THIRD COURT OF APPEALS                    AUSTIN, TEXAS
                                                                  11/3/2015 11:01:55 AM
                                 AUSTIN, TEXAS                        JEFFREY D. KYLE
                                                                           Clerk


                          Rosa Ena Cantu, Appellant
                                     v.
           Southern Insurance Company and Steve Dollery, Appellees


                      On Appeal from the 21st Judicial District
                             Bastrop County, Texas
                          Trial Court Cause No. 053-21
                             Hon. Carson Campbell


           Unopposed Motion to Extend Time to File Appellees’ Brief


TO THE HONORABLE COURT OF APPEALS:

      Appellees Southern Insurance Company and Steve Dollery ask the Court to

extend the time to file Appellees’ Brief.

      1.     Appellees are Southern Insurance Company and Steve Dollery;

Appellant is Rosa Ena Cantu.

      2.     There is no specific deadline to file this motion to extend time. See

Tex. R. App. P. 38.6(d). The Court may grant a motion to extend time to file a

brief and postpone submission of the case on a motion complying with Texas Rule

of Appellate Procedure 10.5(b). Id.
      3.     The deadline to file Appellees’ Brief is November 6, 2015. Appellees

request an additional thirty (30) days to file their brief, extending the time until

Monday, December 7, 2015. No previous extension of time has been granted to

file Appellees’ Brief.

      4.     The subject of this appeal is the trial court’s dismissal of the

underlying action based on dominant jurisdiction. This Court has already affirmed

a declaratory judgment in favor of Appellee Southern Insurance in the parties’

dispute. See Cantu v. Southern Ins. Co., No. 03-14-00533-CV, 2015 WL 5096858

(Tex. App.–Austin Aug. 25, 2015, no pet.). Although Appellees believe that

Appellant’s current appeal is without merit, a heavy briefing schedule, including

mandamus briefing in the Amarillo Court of Appeals; summary judgment briefing

in two federal cases; and an appellate brief in the U.S. Fifth Circuit Court of

Appeals, all due by the deadline for Appellees’ brief in this case, has left the

undersigned with insufficient time to adequately respond to the points raised in

Appellant’s brief by the current deadline.        The Court granted Appellant two

extensions of time to file her brief in this appeal, which Appellees did not oppose.

Appellees therefore request a 30-day extension to prepare a brief that will better

assist the Court in its deliberations.

      5.     This request is not sought for the purpose of delay but so that justice

may be done.


Unopposed Motion to Extend Time to File Appellees’ Brief                      Page 2
       WHEREFORE, PREMISES CONSIDERED, Appellees Southern Insurance

Company and Steve Dollery respectfully pray that the Court grant this motion to

and for such other and further relief to which Appellees may show themselves

justly entitled.

                                              Respectfully submitted,

                                              HANNA & PLAUT, L.L.P.
                                              211 East Seventh Street, Suite 600
                                              Austin, Texas 78701
                                              Telephone: (512) 472-7700
                                              Facsimile: (512) 472-0205


                                              By: /s/ Eric S. Peabody
                                                    Catherine L. Hanna
                                                    State Bar No. 08918280
                                                    channa@hannaplaut.com
                                                    Eric S. Peabody
                                                    State Bar No. 00789539
                                                    epeabody@hannaplaut.com
                                                    Laura D. Tubbs
                                                    State Bar No. 24052792
                                                    ltubbs@hannaplaut.com

                                              COUNSEL FOR APPELLEES
                                              SOUTHERN INSURANCE
                                              COMPANY AND STEVE
                                              DOLLERY




Unopposed Motion to Extend Time to File Appellees’ Brief                      Page 3
                      CERTIFICATE OF CONFERENCE

      On October 28, 2015, counsel for Appellees conferred with Audrey Guthrie,
counsel for Appellant Rosa Ena Cantu, via email regarding this motion. Counsel
for Appellant advised that she is unopposed to the relief sought.


                                        /s/ Eric S. Peabody
                                        Eric S. Peabody


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion to
Extend Time to File Appellees’ Brief has been forwarded by e-service and/or
facsimile on the 3rd day of November, 2015 to:

Via Facsimile: (713) 467-8883
M. Chad Gerke
Robert L. Collins
Audrey E. Guthrie
Email: houstonlaw2@aol.com
P.O. Box 7726
Houston, Texas 77270-7726

Via Facsimile: (713) 467-8883
Christopher D. Lewis
Email: houstonlaw2@aol.com
1721 West T.C. Jester Blvd.
Houston, Texas 77008

Counsel for Appellant

                                              /s/ Eric S. Peabody
                                              Eric S. Peabody




Unopposed Motion to Extend Time to File Appellees’ Brief                 Page 4